Citation Nr: 1628670	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-18 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery for overpayment of dependent benefits in the amount of $5,050.00.  


REPRESENTATION

Veteran represented by:	Virginia A. Noble, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1974 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision from the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, Committee on Waivers and Compromises (COWC).  The Veteran presented sworn testimony at telephonic hearing before a member of the COWC in February 2013.  She and her husband also testified at a hearing at the RO in Winston-Salem, North Carolina in July 2014.  Transcripts of these hearings are of record.  The Veteran withdrew her request for a hearing before the Board.  See May 2016 Correspondence.

The issues of entitlement to service connection for: a respiratory disorder, sleep apnea, disorders of the right hip, lumbar spine, right knee, right ankle and left ankle, bilateral pes planus and migraine headaches; entitlement to increased ratings for: residuals of bladder repair, irritable colon syndrome, residuals of a vaginal hysterectomy, residuals of a right great toe amputation, a psychiatric disability, vaginal prolapse and rectocele and gastroesophageal reflux disease; entitlement to earlier effective dates for the grant of service connection for a psychiatric disability and vaginal prolapse and rectocele; entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence and entitlement to TDIU are addressed in a separate decision issued this date under a different docket number, and that decision will be sent to the Veteran and her representative under separate cover.  


FINDINGS OF FACT

1.  The RO committed administrative error by continuing to pay the Veteran an additional amount of compensation for her mother when it was on notice that the Veteran's mother had died, but the Veteran was partially at fault by not asking that the mother be removed from her award and continuing to accept payment of the dependent benefit.
 
2.  Recovery of the overpayment in the amount of $5,050.00 would be against the standards of equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of overpayment in the amount of $5,050.00 have been met.  38 U.S.C.A. §§ 501, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks waiver of an overpayment of dependent benefits received in the amount of $5,050.00.  She sought dependent benefits for her mother in 1997, and records show that the additional benefit was granted in August 1997.  Her mother died in June 2007, and the Veteran reports that because her mother had been in receipt of Disability and Indemnity Compensation benefits, she notified VA of her mother's passing that same month.  The Veteran further states that she did not request that her mother be removed from the dependent benefit award in June 2007 because at that time, she did not believe that she was receiving dependent benefits for her mother.  February 2014 Hearing Tr. at 2-3; July 2014 Hearing Tr. at 14; September 2012 Waiver Request; July 2013 Substantive Appeal.  Evidence in the claims file shows that in October 2007, the Veteran received a letter stating that she was in receipt of additional benefits for her "spouse and/or children" and responsible for reporting any changes in the number of her dependents.  The letter asked that she complete and return a VA Form 21-0538 Status of Dependents Questionnaire.  She completed and returned the Questionnaire that same month, listing her spouse and two grandchildren as dependents.  She did not list her mother as a dependent.  In September 2009, she submitted a VA Form 21-686c Declaration of Status of Dependents providing information concerning her spouse and grandchildren that did not list her mother as a dependent.

The RO continued to pay an additional dependent benefit for the Veteran's mother until July 2012, after the Veteran received notification that she was being paid benefits for her mother and contacted the RO to specifically request that her mother be removed as a dependent.  The Veteran seeks a waiver of the overpayment created, asserting that she was unaware that she was receiving benefits for her mother and that the RO is at fault for failing to act on the knowledge that her mother was deceased.  February 2014 Hearing Tr. at 2-3; July 2014 Hearing Tr. at 14; September 2012 Waiver Request; July 2013 Substantive Appeal.  She asserts that repayment of the debt would cause her financial hardship.  The Veteran also asserts that, based on the documents in her claims file, it appears as though her mother had been removed from her award, and then added back at some point.  See July 2014 Hearing Tr. at 4.

For the reasons that follow, the Board finds that the overpayment created should be waived because recovery would be against equity and good conscience. 

Applicable Law

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled. 38 C.F.R. § 1.962 (2015).  Whenever the Secretary finds that an overpayment has been made to a veteran or eligible person, the amount of such overpayment shall constitute a liability of such veteran or eligible person to the United States.  See Mountford v. Shinseki, 24 Vet. App. 443, 450 n.6 (2011) (citing 38 U.S.C.A. §§ 3685, 5314).  

Recovery of overpayments of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C. § 5302; 38 C.F.R. §§ 1.962, 1.963(a).  A request for waiver of indebtedness under this section shall only be considered within 180 days following the date of a notice of indebtedness.  See 38 C.F.R. § 1.963(b).  

The standard "equity and good conscience," will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor--where actions of the debtor contribute to creation of the debt; (2) Balancing of faults--weighing fault of debtor against Department of Veterans Affairs fault; (3) Undue hardship--whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose--whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment--failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment--reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a). 

Analysis

In applying the law as set forth above, the Board finds that the overpayment created should be waived.  As an initial matter, the Board notes that there is no indication of fraud, misrepresentation or bad faith on the Veteran's part, thus waiver is an available remedy.  See 38 C.F.R. § 1.963(a).  The central factors at issue in this matter concern the fault of the debtor, the balancing of the faults and undue financial hardship.  Recovery of the debt would not defeat the purpose of providing an additional benefit for a dependent parent because the dependent parent was no longer dependent once deceased.  See 38 C.F.R. § 1.965(a)(4).  There is no indication that the Veteran changed position to her detriment by relying on the additional amount for a dependent parent.  38 C.F.R. § 1.965(a)(6).  There is an element of unjust enrichment in that the Veteran received dependent benefits to which she was not entitled; however, given that she did notify VA of her mother's death in a timely manner and submitted several documents showing that her mother was no longer a dependent, the Board finds that this element weighs equally in favor of waiver and non-waiver.  38 C.F.R. § 1.965(a)(3).

With regard to the fault of the debtor and the balancing of the faults, the Board finds that the RO's failure to act on the information provided by the Veteran militates in favor of granting a waiver of overpayment.  Here, the Veteran is partially at fault for not requesting that her mother be removed as a dependent and continuing to receive benefits to which she was no longer entitled.  Although she reports that she was not aware that she was in receipt of dependent benefits for her mother, the record shows that she specifically petitioned to add her mother as a dependent parent in July 1997, and was notified in May 1999 correspondence that she was receiving compensation for her spouse and her mother as dependents.  In October 1999, she received correspondence informing her that she was responsible for reporting any changes to the number of her dependents and asking her to complete a VA Form 21-0538 Status of Dependents Questionnaire.  She completed and returned the Questionnaire that same month, listing her mother as a dependent.  The Veteran was again notified in March 2000 correspondence that she was in receipt of benefits for her mother as a dependent and must notify VA of any change in the number of dependents.  Thus, there is sufficient evidence that she knew or should have known that she was in receipt of benefits for her mother as a dependent parent and had an obligation to inform VA of any change in the number of dependents.  Even though she reported her mother's death to VA, she did not inform the RO that her mother should be removed as her dependent and continued to receive the additional dependent benefits.  The Board has considered the Veteran's assertion that her mother was removed from her award and added again at a later date, but the award actions and audit forms issued between 1999 and 2012 show that she was continuously paid for her mother as a dependent because dependency code 30 (the code for veteran, spouse and mother) is shown on these awards.  Moreover, although the Veteran testified that she did not remember that she was in receipt of additional benefits for her mother, she had been informed of the award and is charged with such knowledge under the law.  See Dent v. McDonald, 27 Vet. App. 362, 381-82 (2015); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997).  Thus, because the Veteran knew or should have been aware of the erroneous award and failed to report this error to the RO, she is partially responsible for the creation of the debt.    

Nevertheless, the VA is also at fault for failing to act on the information provided by the Veteran.  The Veteran competently and credibly testified that she promptly contacted VA to inform of her mother's death upon her passing in June 2007.  In October 2007, in response to a request from VA, she submitted a VA Form 21-0538 Status of Dependents Questionnaire that did not list her mother as a dependent.  In September 2009 she submitted a VA Form 21-686c Declaration of Status of Dependents that did not list her mother as a dependent.  In a January 2010 application for compensation benefits, the Veteran answered "no" when asked if her parents were financially dependent on her.  Thus, the RO had knowledge of the dependent's death and that she was no longer a dependent of the Veteran, but failed to act on that information by removing the Veteran's mother from her award.  This was error on the RO's part.  

In weighing the fault of the Veteran against that of VA, the Board finds that the RO's failure to act on the information provided by the Veteran to be of much greater consequence than the Veteran's inaction in following up to determine whether her mother was removed from the dependency award.  Specifically, the RO had knowledge of the mother's death and that she was no longer a dependent of the Veteran for approximately five years, but failed to act on that information.  Even assuming that the RO did not appreciate that the Veteran was in receipt of dependent benefits for her mother at the time it was notified of her mother's death in June 2007, certainly by October 2007 VA knew or should have known that the Veteran was in receipt of such benefits and that her mother was no longer a dependent.  In October 2007, the RO sought to verify the current status of the Veteran's dependents and the Veteran submitted the Status of Dependents Questionnaire that did not list her mother as a dependent.  This response should have prompted the RO to either remove the Veteran's mother as a dependent, or at the very least contact the Veteran to verify the change in information.  This was not accomplished.  Because of the RO's inaction, the overpayment ballooned to $5,050.00.  If the RO had taken timely action, no overpayment (or a reduced overpayment) would have been created.  Accordingly, the Board finds that the RO's failure to act on the information provided by the Veteran to be of greater significance than the Veteran's inaction in following up to determine whether her mother was removed from the dependency award.  Thus, the balance of the faults lies with VA. 

Additionally, the Veteran asserts that requiring repayment of the $5,050.00 would be an undue burden due to ongoing medical expenses associated with her daily living.  See July 2013 Substantive Appeal.  Although the financial information provided appears to be incomplete, the evidence of record shows that the Veteran has approximately $200.00 left after monthly expenses are deducted from her income, and she reports having incurred additional medical expenses that were not listed on the financial statements submitted.  See id.  This factor supports the Veteran's claim for a waiver of overpayment.

Because the balance of faults lies with VA and the evidence of record indicates that collection of the overpayment would result in undue financial hardship, the Board finds that recovering the debt in the amount of $5,050.00 would be against equity and good conscience.  Therefore, the debt is waived. 


ORDER

Waiver of recovery of the overpayment of dependent benefits in the amount of $5,050.00 is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


